Citation Nr: 0308355	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  00-16 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The veteran has since moved to Virginia.  He 
had requested and had been scheduled to appear before a 
Member of the Board at a hearing; however, the veteran has 
withdrawn his request for a hearing.  


FINDINGS OF FACT

1. The veteran is service-connected for thrombophlebitis of 
right leg, rated 60 percent disabling, thrombophlebitis of 
left leg, rated 60 percent disabling, residuals of pulmonary 
emboli, rated 30 percent disabling, and residuals of acute 
renal failure, rated 10 percent disabling.

2.  The evidence of record does not establish that the 
veteran is in need of regular aid and attendance or is 
permanently housebound by reason of service-connected 
disability.


CONCLUSION OF LAW

The criteria for special monthly compensation by reason of 
being in need regular of aid and attendance or by reason of 
being housebound have not been met.  38 U.S.C.A. §§ 1114, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.350, 3.352 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to special monthly 
compensation based on need of regular aid and attendance and 
being housebound due to his service-connected disabilities.  

The veteran's service-connected disabilities include 
thrombophlebitis of right leg, rated 60 percent disabling, 
thrombophlebitis of left leg, rated 60 percent disabling, 
residuals of pulmonary emboli, rated 30 percent disabling, 
and residuals of acute renal failure, rated 10 percent 
disabling.  The veteran's total combined disability rating is 
100 percent.  The Board has concluded that these disabilities 
are properly rated.  The veteran's nonservice-connected 
disabilities include osteoarthritis of the left knee, 
duodenal ulcer, uncontrolled diabetes mellitus, peripheral 
neuropathy, and coronary artery disease with pacemaker.

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of a claimant to dress or undress him 
or herself, or to keep him or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to 
feed him or herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect a claimant from the hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole. It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  See Turco v. 
Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  
38 C.F.R. § 3.352(a) (2002).

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single service-connected 
disability rated as 100 percent and:  (1) Has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) Is permanently 
housebound by reason of service-connected disability or 
disabilities. This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime. 38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).  

On a VA Form 21-2680 received in December 1999, a private 
physician stated that the veteran had tremors of the upper 
extremities resulting in difficulty self-feeding, shaving, 
and dressing, and that he had diabetes with peripheral 
neuropathy, total left knee replacement, and chronic venous 
stasis disease which caused problems with weight bearing, 
balance, and walking.  The physician reported that the 
veteran was unable to walk sufficiently with a walker.  The 
physician stated that the veteran's inability to walk and 
poor balance precluded him from traveling beyond the home and 
that the veteran's wife was unable to handle the veteran 
because of his size and poor balance.  The diagnoses included 
diabetic peripheral neuropathy, degenerative joint disease of 
the hip, obesity, total left knee replacement, coronary 
artery disease, hypertension, and chronic venous stasis 
disease.

Private medical records from January to March 2000 show 
diagnoses and treatment for uncontrolled diabetes, diabetic 
peripheral neuropathy, diabetic ulcer and cellulitis of the 
left foot, coronary artery disease, and chronic venous stasis 
disease.

At an April 2000 VA examination, there was bilateral swelling 
and dark blackish brownish discoloration of the lower 
extremities with severe fungus infection of the bottom of the 
feet and ulceration of the toes.  The diagnoses included 
severe stasis dermatitis of the lower extremity with severe 
residual of post-phlebotic syndrome of the lower extremities, 
status post bilateral iliac ligation, and ulceration of the 
foot and legs. 

In an August 2000 letter, a friend of the veteran reported 
that the veteran relied on his wife for activities of daily 
living and that the veteran and his wife relocated to 
Virginia near their son due to the veteran's health problems.  
In January 2002, the veteran's son reported that the veteran 
was admitted to a nursing home in November 2001 due to his 
dementia and decrease of health.  In November 2002, the Board 
sent a letter to the veteran's last known address requesting 
completion of authorization forms so that the Board could 
obtain the medical records of the nursing home and any recent 
hospitalization.  No response was received.  

The case does not involve a dispute concerning the severity 
of the veteran's overall health and functioning.  While the 
veteran's service-connected disabilities have caused him pain 
and functional impairment - indeed, his combined rating is 
100 percent -- the competent medical evidence of record does 
not indicate that the veteran's service-connected 
disabilities alone render him bedridden, or unable to care 
for his daily personal needs or to protect himself from the 
hazards of daily living without assistance from others.  The 
Board notes that the record indicates that the veteran 
entered a nursing home in 2001 - in part due to dementia, 
which is not a service-connected disability -- but that the 
appellant did not respond to the Board's effort to obtain 
records concerning this transfer.  Consequently, the record 
does not indicate that the veteran requires nursing home care 
due to his service-connected disabilities alone, so as to 
support a conclusion that these disabilities require the 
regular aid and attendance of another person.

Also, although the veteran's combined rating is 100 percent, 
he does not meet the basic requirement for special monthly 
compensation under 38 U.S.C.A. § 1114(s), as he does not have 
a single service-connected disability rated as 100 percent.

In short, although the veteran unquestionably requires 
regular aid and attendance and appears to be permanently 
housebound, the record does not support a conclusion that the 
reason for that profound level of disability is, in fact, his 
service-connected disabilities alone.  As the preponderance 
of the evidence is against his claim, the benefit-of-the-
doubt doctrine does not apply.  See Gilbert v. Derwinski, 
1 Vet. App 49 (1990).

VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim rating decision and statement of 
the case.  Moreover, as the veteran's representative set 
forth the provisions of VCAA in their January 2002 written 
brief presentation, the veteran is presumed to have knowledge 
of the VCAA.  Additionally, in a November 2002 letter, the 
veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies as well as private 
medical records, if necessary authorization was provided.  
This letter requested that the veteran either send medical 
treatment records the private nursing home and private 
hospital records regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also asked to advise VA if there were any other information 
or evidence he considered relevant to his claim so that VA 
could help by getting that evidence.  However, the veteran 
did not respond to this letter.  Thus, VA's duty to notify 
has been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, VA 
clinical records and examination reports, and private medical 
records.  Also, as noted above, the veteran has not provided 
VA with authorization to obtain private medical records 
concerning his nursing home confinement.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).




ORDER

The claim of entitlement to special monthly compensation by 
reason of being in need of aid and attendance of another 
person or by reason of being housebound due to disability is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

